IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ROBERT E. BANKS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-0476

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 24, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Robert E. Banks, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.